PER CURIAM.
Appellant, Jimmy J. Scott, appeals the trial court’s denial of his motion for post-conviction DNA testing pursuant to Florida Rule of Criminal Procedure 3.853. Appellant alleges that DNA testing could establish that he was not present at the scene of the crime. However, this assertion directly contradicts Appellant’s own testimony at trial in which he acknowledged that he was present at the scene and that he fired his gun in self defense. *393Identification was not a genuinely disputed issue in this case. Fla. R.Crim. P. 3.858(b)(4). Accordingly, we find no merit to Appellant’s allegation and affirm.
Appellant is cautioned that any further abusive, repetitive, malicious, and/or frivolous filing will result in sanctions, such as a ban on him filing any pro se papers in this court or referral to prison officials for disciplinary procedures. See State v. Spencer, 751 So.2d 47 (Fla.1999); § 944.279(1), Fla. Stat. (2009); § 944,28(2)(a), Fla. Stat. (2009).

Affirmed.

POLEN, DAMOORGIAN and CIKLIN, JJ., concur.